 LOCAL481, ELECTRICAL WORKERS431Local 481,InternationalBrotherhood of ElectricalWorkers,AFL-CIO andHuber,Hunt&NicholsIncorporated and Market Square Associates andLocal 1395,International Brotherhood of ElectricalWorkers,AFL-CIO. Cases 2J-CD-154 and 25-CD-155January 31, 1975DECISION AND DETERMINATION OFDISPUTEBY ACTINGCHAIRMANFANNING ANDMEMBERS JENKINS AND PENELLOThis is a proceeding under Section10(k) of theNational Labor Relations Act, as amended,follow-ing chargesfiledbyHuber,Hunt& NicholsIncorporated,hereinafter referred to as Huber, andMarket Square Associates,alleging that Local 481,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,hereinafter referred to as Local 481,violated Section 8(bX4XD) of theAct byengaging incertain proscribed activity with an object of forcingor requiring Huber and/or Market Square Associatesto assign certain work to employees represented byLocal 481 rather than to employees represented byLocal 1395,International Brotherhood of ElectricalWorkers,AFL-CIO,hereinafter referred to as Local1395.Pursuant to notice,a hearing was held beforeHearing Officer JohnW. Gray on November 12,1974.All parties received notice of the hearing.Huber,Market Square Associates,and Local 481appeared at the hearing and were afforded fullopportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearingon the issues.Thereafter,Local 481 filed a brief.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon thebasis of the brief and the entire record inthis case,the Board makes the following findings:I.THE BUSINESS OF THE EMPLOYERSThe parties stipulated that during the past year,Huber, an Indiana corporation, and Market SquareAssociates,an Indiana limited partnership, hadcontractsto supplygoods or servicesvaluedin excessof $50,000 to the city of Indianapolis and that thecity ofIndianapolis purchased goods and materialsvalued in excess of$50,000 from sources outside the216 NLRB No. 83State ofIndiana.The parties further stipulated thatErmco Electric, Inc., hereinafter referred to asErmco, an Indiana corporation, is an electricalsubcontractor and that during the preceding calen-dar year it had gross revenuesin excessof $50,000from sources outside the State of Indiana. The recordfurther discloses that Indianapolis Power and LightCo., hereinafter referred to as IPALCO, a publicutilitylicensed asa corporation by the State ofIndiana,had grossrevenuesduring the past preced-ing calendar yearin excessof $500,000 and soldgoodsand servicesworth in excess of $50,000 tocustomers located outside the State of Indiana.Accordingly,we find that Huber, Market SquareAssociates, IPALCO, and Ermco Electric, Inc., areengaged in businessesaffecting commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Actto assertjurisdiction herein.II.THELABOR ORGANIZATIONSThe parties stipulated, and we find, that Locals 481and 1395 arelabor organizationswithin themeaningof Section 2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe work in dispute as described in the notice ofhearing is the installation of recessed overhead streetlightsand related electrical work at theMarketSquare Arena project in Indianapolis, Indiana.B.BackgroundSince 1971, the city of Indianapolis has acted asgeneral contractor over the Market Square Arenaconstruction project.This project consists of twoparking garages and a top level plaza and arenawhich join the two garages and span Market Street.Huber was employed by the city as the constructionmanager for the project and Huber, on behalf of thecity,engaged various contractors to perform thevarious phases of work on the project. IPALCO,whose employees are represented by Local 1395, wasthusly engaged under contract with the city to install38 ceiling light fixtures and the conduits and junctionboxes therefor in the tunnel running under theconcrete foundation of the arena floor and a recesseddrop ceiling which leads to the outside area aboveMarket Street.Ermco was the principal electrical contractor forthe project. Ermco's employees, represented by Local481, had been performing all of the inside electricalwork on the project pursuant to a contract betweenErmco and the city. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDThe question of the performance of the disputework first arose in June 1974 when IPALCOemployees initially began preparation for the instal-lation of the recessed ceiling lights. At that time,Local 481 petitioned the parent International Unionfor a determination as to whether members of Local481, representing journeyman inside wiremen, orLocal 1395, representing electrical linemen, shouldperform the disputed work. After a consultation withrepresentatives of Local 481 and Local 1395 and anonsiteinspection, the International representativeawarded theinstallationof the overhead lights andthe related electrical wiring to the inside wiremenrepresented by Local 481. Thereafter, Local 1395informed IPALCO that it did not claim the work, butIPALCO informed the International representativethat its employees would nevertheless perform theinstallationof the fixtures and related- materials.Nothing was done to resume performance of thedisputed work until October 1974. On October 16,IPALCO employees began to bring materials for theinstallationof the overhead fixtures to the jobsite andthe installationwork began on October 17. On thatday, the Local 481 members employed by Ermcopicketed the jobsite withsignssaying that electricalwork on the.project was not being performed by itsmembers.The picketing caused virtually all of theemployees of the other contractors and subcontrac-tors on the project to walk off their jobs. Pursuant toa settlement agreementbetween the ChargingPartiesherein andLocal 481 that a hearing would be heldbefore the Board for determination of the instantdispute," the pickets were removed on October 25,1974.Thereafter, all of the employees who hadwalked off their jobs returned to work withoutfurther incident. IPALCO's employees, who hadcontinued to work during the picketing, completedthe disputed work on or about November 7, 1974.C.Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that (1)reasonable cause exists tobelievethat a violation of Section 8(b)(4XD) hasoccurred, and (2)an agreed-upon method binding allparties doesnot exist for the voluntary adjustment ofthe dispute.As to the existence of reasonable cause, theevidence disclosesthat Local 481 members walkedoff their jobs and picketed the Market Square Arenajobsite with signsindicatingthat electrical work onthe project was not being performed by its members.ISeeLocal926,International Unionof OperatingEngineers(HighPointSprinklerCompanyofAltanta,191 NLRB 603(1971); Laborers' Internation-alUnionof North America, Local 935, AFL-CIO (CampbellConstructionCo.,Inc.), 194NLRB 367 (1971).This picketing constituted a demand to reassign thedisputed work from employees of IPALCO, whowere represented by Local 1395, to Local 481members employed by Ermco. The fact that Local1395 disclaimed the disputed work does not preventtheBoard from making an award of the workbecause Local 1395 members did, in fact, performand complete the disputed work subsequent to thedisclaimer.'Accordingly, we find reasonable causeto believe that a violation of Section 8(bX4)(D)2 hasoccurred.The record contains no evidence of an agreed-uponmethod for resolving the dispute herein that wouldbe binding on all parties. Accordingly, the dispute isproperly before the Board for determination underSection 10(k) of the Act.D.Contentions of the PartiesLocal 481 contends that the award of the disputedwork to employees represented by it is supported byindustry and area practice, the superior skills andexperience of Local 481 members in performing thework, increased efficiency, and safety attendent upontheir performing the disputed work, the existence ofan apprenticeship training program operated byLocal 481 for preparingitsmembersto perform thedisputed work, and the International Union's awardof the work in dispute to Local 481members.As indicated, Local 1395 does not now claim thework. The Charging Parties took no position on theawarding of the work in dispute to either Local.E.Merits of the DisputeAs the Board stated inJ.A. Jones ConstructionCompany,3we shall determine the appropriateassignment of the disputed work in each casepresented for resolution under Section 10(k) of theAct only after taking into account and balancing allrelevant factors, including the following:1.Certification and collective-bargainingcontractsNeitherLocal .481 nor Local 1395 has beencertified by the Board as bargaining representative ofErmco's and IPALCO's employees, respectively, forthe work in dispute. In addition, although each Localhas a written collective-bargaining contract with itsrespectiveEmployer, neither contract specificallycovers the work in dispute. Under these circum-stances,we are unable to conclude that this factor2 SeeLocal 595, International Associationof Bridge,Structural andOrnametalIronWorkers, AFL (Bethel Corporation),108 NLRB 823 (1954).s International Associationof Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones ConstructionCompany)135 NLRB1402 (1962). LOCAL 481, ELECTRICALWORKERS433favorsawarding the work in dispute eitherto Local481 or to Local 1395.2.The Employer'sassignmentand area andindustry practiceThe city of Indianapolis contracted with IPALCOfor the performance of the disputed work. However,at the hearing, neither Huber, the general contractor,nor Market Square Associates, the general operatorof the project, took any position as to the assignmentof work and the city of Indianapolis chose not toappear.Nonetheless, this factor somewhat favorsawarding of the work in dispute to employeesrepresentedby Local 1395.The record shows that Local 1395 membersperform outside line work for IPALCO and performinside electrical wiring only in buildings and struc-tures owned by IPALCO. On all other buildings andstructures, it has been IPALCO's common practiceto subcontract inside wiring to firms whose employ-ees are represented by Local 481. In addition, therecord shows that Local 1395 members have never inthe past installed lightingfixtures which required thetype of work, i.e., installation of contacts to controlpanels and disconnects, as was involved in the workin dispute.On the other hand, the record shows that inIndianapolis and Marion Counties,Indiana, recessedlighting fixtures such as those installed in the dropceiling attheMarket Square Arena project are thetype of lighting fixtures commonly installed byelectrical contractors whose employees are represent-ed by Local 481. In addition, the record establishesthat Local 481 members performed all of the otherinside electrical wiring work at the Market SquareArena Project. Accordingly, on the basis of theevidence before us, we find that the area andindustry practice favors awarding the work in disputeto employees represented by Local 481.3.Skills, ability, and trainingLocal 1395 members are electrical linemen whousually do the work of running hightension linesoutdoorsfrom generating stationsto substations andfrom utility poles or feeders to buildings or struc-tures.On the other hand, Local 481 members arejourneymaninsidewiremenwho are trained andskilled to performinstallationof electrical serviceafter thelinemen runthe electricallinesto a building.Insidewiremenrun the electrical service to thedistribution panels for power and/or lighting andinstall conduitsand feeders to take the current fromthemain panels or subpanelsto the final point ofutilization, essentially the type of work in disputeherein.In addition, there was uncontroverted testimonythat the training requirements for inside wiremen,such as those represented by Local 481, differ fromthe training requirements for apprentice linemensuch as those represented by Local 1395. Thus, thetraining of linemen is primarily concerned withrigging and is given through correspondence-typeeducation. On the other hand, Local 481 operates anapprentice educational and training program forjourneyman wiremen which includes a minimum of150 hours of course and class training in themunicipal electrical code, blueprint reading, electri-cal theory, motor controls, circuits, power factors,lighting circuits, and other problem areas in electricalcircuitry. They also study such areas as welding, knottying, and rigging. In addition to the classroominstruction, the apprentice wireman receives exten-sive on-the-job training under the supervision ofexperienced journeymanwiremen.Accordingly,based on the record evidence, we find that Local 481members' superior skills, ability, and training in theinstallation of inside wiring favor awarding the workin dispute to employees represented by Local 481.4.Efficiency, economy of operation, andsafetyThe disputed work was performed by Local 1395membersbetween October 16, 1974, and November7, 1974, an approximately 3-week period. The recordshows that IPALCO used one or two crews of men,which included eightlinemenand two supervisors, toperform the work.In contrast,Ermco's presidenttestified that the installation of the 38 light fixtures inquestion and the related electrical work by itsemployees would require only approximately 180hours of work over a 2-week period,utilizingthree orfour journeymaninsidewiremen.Thus,Ermco,whose employees are represented by Local 481, couldhave completed the work in dispute in approximatelyone-half the time with one-half the employees thatwere required by IPALCO employees represented byLocal 1395. Accordingly, in view of the uncontradict-ed evidence as to the overall efficiency and costsavingswhich would have been realized had Local481 members performed the work in dispute, we fmdthat the factors of efficiency and economy ofoperations favor awarding the work in dispute toemployees represented by Local 481.The recordalso indicatesthat all electricalinstalla-tion work performed by Local 481members em-ployed by Ermco at the Market Square Arena jobsitewas inspectedfor the safety of installation by cityinspectorspursuant to the municipal electrical code. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the other hand,there is no requirement in themunicipal code that electrical work performed byemployeesof IPALCObe inspectedby city officials.Accordingly,we are unable to make a judgment onthe safety factor on the basis of the evidencecontained in the record other than to conclude thatassignment of the work in dispute to employeesrepresentedby Local 481would result in the workbeing performed in a safe manner.5.Award bythe International UnionIn June 1974,Local 481 petitioned the parentInternationalUnion for a determination as towhether Local 481 members or Local 1395 membersshould perform the work in dispute.As mentionedpreviously,the International representative awardedthe work to Local 481 but,inasmuch as the awardwas not binding on all parties,IPALCOordered itsemployees to perform the work notwithstanding theaward by the International Union.Nevertheless,because the International Union specifically award-ed the work to Local 481, and in respect of the factthat the Charging Parties have taken no position, wefindthat this factor favors awarding the work indispute to employees representedby Local 481.ConclusionUpon the entire record in this proceeding and afterfullconsideration of all relevant factors, especiallythe factors of area and industry practice; the superiorskills, abilities,and training of Local 481 members;the efficiency and economy of operations whichwould have resulted had Local 481 members per-formed the work in dispute; and the award of thework in dispute to Local 481 by the InternationalUnion, we conclude that Ermco's employees repre-sented by Local 481 are entitled to the work indispute,and we shall determinethe dispute in theirfavor.We do not, however, award the work to Local481 or to its members.DETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the Act,upon the basisof the foregoing findings and the entire record in thisproceeding,the Board hereby makes the followingDetermination of Dispute:Employees of Ermco Electric, Inc., who arecurrently representedby Local 481,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, areentitled to perform the installation of recessedoverhead street lights and related electrical work attheMarket Square Arena project in Indianapolis,Indiana.